 Case: 4:19-cv-01877-HEA Doc. #: 21 Filed: 07/10/20 Page: 1 of 2 PageID #: 138




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DARNELL YOUNG,                                     )
                                                   )
               Petitioner,                         )
                                                   )
       v.                                          )           No. 4:19-cv-01877-HEA
                                                   )
STANLEY PAYNE,                                     )
                                                   )
               Respondent.                         )

                          OPINION, MEMORANDUM AND ORDER

       This matter comes before the Court on petitioner Darnell Young’s motion for an extension

of time in which to file a motion for reconsideration. (Docket No. 20). On March 24, 2020, the

Court denied and dismissed petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. §

2254 as time-barred. (Docket No. 12). Since then, he has sought and received two extensions in

which to file a motion for reconsideration. In the instant motion, petitioner seeks another sixty-day

extension to file a motion for reconsideration due to the coronavirus pandemic. Specifically,

plaintiff states that because of the pandemic, “there is no movement” at his place of incarceration,

and he does not have access to the law library. Good cause being shown, the motion will be

granted, and petitioner shall be given sixty days from the date of this order in which to file a motion

for reconsideration.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for an extension of time in which to

file a motion for reconsideration (Docket No. 20) is GRANTED.
 Case: 4:19-cv-01877-HEA Doc. #: 21 Filed: 07/10/20 Page: 2 of 2 PageID #: 139




       IT IS FURTHER ORDERED that petitioner shall have sixty (60) days from the date of

this order in which to file a motion for reconsideration.

       Dated this 10th day of July, 2020.



                                                    HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
